Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received September 07, 2021. Claims 1, 2, 4, 8 and 15 have been amended. Therefore, claims 1-20 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 103 rejections set forth in the previous office action dated June 7, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear wherein the specified worksheet-building engine recites function they all fail to recite sufficiently definite structure, material or acts to perform that function within the specification. Nothing in the specification explicitly discloses what a worksheet-building engine is besides as a group consisting of a user device 316 in communication with the database 318, the validation engine 310, the worksheet-building engine 312, and the proactive-notification engine 314 via the network 320 (see specification paragraph 72).  Appropriate clarification and correction required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to creating and documenting protocol orders in a molecular diagnostic laboratory environment. The claim(s) recite(s) compile a set of protocol statements to be included in the testing-procedure worksheet; presenting a protocol-statement input field; receiving an input of each protocol statement included in the set of protocol statements, wherein receiving the input adds each protocol statement to the testing-procedure worksheet, wherein each protocol statement includes a respective step to be carried out when performing the diagnostic testing procedure, wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and wherein the respective value is to be received and stored in a data-store in association with a clinical order as part of an documentation process; associating a unique protocol-order identifier with the testing-procedure worksheet by storing the one or more protocol statements in association with the unique protocol-order identifier, the unique protocol-order identifier uniquely identifying respective values of the set of protocol statements generated by steps carried out when performing the diagnostic testing procedure; receiving a command to initiate the testing-procedure worksheet that includes the set of protocol statements; presenting the set of protocol statements; receiving a value that is generated as a 
The limitations of compile a set of protocol statements to be included in the testing-procedure worksheet; presenting a protocol-statement input field; receiving an input of each protocol statement included in the set of protocol statements, wherein receiving the input adds each protocol statement to the testing-procedure worksheet, wherein each protocol statement includes a respective step to be carried out when performing the diagnostic testing procedure, wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and wherein the respective value is to be received and stored in a data-store in association with a clinical order as part of an documentation process; associating a unique protocol-order identifier with the testing-procedure worksheet by storing the one or more protocol statements in association with the unique protocol-order identifier, the unique protocol-order identifier uniquely identifying respective values of the set of protocol statements generated by steps carried out when performing the diagnostic testing procedure; receiving a command to initiate the testing-procedure worksheet that includes the set of protocol statements; presenting the set of protocol statements; receiving a value that is generated as a result of executing a protocol statement during performance of the diagnostic testing procedure; determining that the value fails to satisfy a pre-determined threshold value; retrieving one or more backup protocol statements by referencing the protocol statement in a datastore, wherein the one or more backup protocol statements are associated with the protocol statement in the datastore and are supplemental to the protocol following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media) nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” language, “initiating a worksheet-building engine” in the context of this claim encompasses the user manually compiling a set of protocol statements to be included in the testing-procedure worksheet. Similarly, the receiving an input that specifies the clinical order to be carried out using the one or more pieces of laboratory equipment, covers performed by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performed by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” to perform all of the compile a set of protocol statements to be included in the testing-procedure worksheet; 
Claim 1 has additional limitations (i.e., worksheet-building engine, datastore, display device). Claim 8 has additional limitations (i.e., lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media, worksheet-building engine, datastore, display device). Claim 15 has additional limitations (i.e., worksheet-building engine, datastore, display device). Looking to the specification, these components are described at a high level of generality (¶ 32; The present invention may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the present invention include, by way of example only, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed September 7, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) It is respectfully submitted the specification identifies what embodiments of a worksheet-building engine is beyond what is identified in the Office Action. Office Action, p. 2. The specification describes, at least, components of an example of a worksheet-building engine. See Appl. No. 15/157,153 at para. [0063] (“The worksheet-building engine 312 includes a protocol statement receiving component 334, a batch-defining component 336, a statement value receiving component 338, an associating component 340, a searching component 342, and a presentation component 344.”) (emphasis added). The specification further describes the components above. E.g., id. at para. [0064]-[0068]. Applicant respectfully submits the specification recites sufficient structure, material, or acts to perform the function.
(2) Rejections based on 35 U.S.C. § 101.
In response to argument (1), Examiner respectfully disagrees. As provided above by Applicant, the worksheet-building engine as well as additional named components between at least paragraphs 63-68 merely say what the named engine/component is configured to do without explicitly teaching what the engine/component is. Assuming these engines/components are software, there is no way Examiner can 
In response to argument (2), Examiner respectfully disagrees. Arguments presented merely rehash issues addressed in the Final Rejection mailed 6/7/2021, and incorporated herein. As previously stated, The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent No.: 5,786,816 to Macrae et al.: The GUI, according to the present invention, provides several ways to export data gathered during charting.  DDE (Dynamic Data Exchange) allows GUI to notify another Windows application when orders are placed and rules are active.  A patient plan may be exported in a format that can be read by applications such as Microsoft's Excel spreadsheet.
Pub. No.: US 8065161 B2 to Howard et al.: In one example, the software provides the remote computer with powerful drug library creation, editing, and archiving capabilities that can be used by a user, including but not limited to, a biomedical engineer, a pharmacist, a doctor, etc. A single drug formulary worksheet or database with each drug entry having an associated CCA designation can be created for the entire medical facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/E.B.W/             Examiner, Art Unit 3626      

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626